Citation Nr: 0109605	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for contact dermatitis 
with mycosis fungoides, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel






INTRODUCTION

The veteran had active service from July 1942 to December 
1945 and from December 1947 to September 1948.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which continued a 30 percent disability 
evaluation for contact dermatitis with mycosis fungoides.


FINDING OF FACT

Fine scaly patches manifest the veteran's service-connected 
contact dermatitis with mycosis fungoides.  Mild erythema 
over approximately 60 percent of his total body surface area 
and 100 percent of the scalp has been found.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent for 
contact dermatitis with mycosis fungoides have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
contact dermatitis with mycosis fungoides.  The Board 
acknowledges that, during the pendency of this appeal, the 
Veteran's Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A), was enacted into law.  This change in 
the law is applicable to all claims filed before the date of 
enactment and not yet final as of that date and is thus 
applicable to the instant appeal.  The VCAA requires that VA 
notify the veteran of the evidence necessary to substantiate 
his claim, requires VA to make reasonable efforts to assist a 
claimant in obtaining any and all evidence necessary to 
substantiate the claim and, under certain circumstances, 
requires examinations and the procurement of medical 
opinions.  

The Board finds that the development completed on this issue 
satisfies the VCAA in every particular.  That is, the veteran 
and his representative have been informed on multiple 
occasions of the evidence necessary to substantiate his claim 
and have been provided the appropriate laws and regulations 
governing this issue.  All known and identified evidence has 
been collected for review.  That is, the RO obtained the 
veteran's medical records and he has been afforded VA 
examinations.

The Board of Veterans' Appeals (Board) is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 
and 4.42 (2000) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), all available evidence of record pertaining to the 
history of the disability in question has been reviewed.  
Nothing in the historical record suggests that the current 
evidence of record is not adequate for rating purposes. 

It is noted that the veteran has otherwise been notified of 
the evidence and information needed to support his claim 
throughout the pendency of the appeal.  Therefore, the Board 
finds that the veteran was adequately apprised of the 
elements needed to support his claim, and no prejudicial 
error results.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the duty to assist under VCAA and 
all prior duties to assist have been fulfilled and the case 
is now ready for appellate review.

In a September 1986 rating decision, the disability 
evaluation for the service-connected contact dermatitis was 
increased from 10 percent to 30 percent, effective in 
December 1985.  The service-connected disability was expanded 
to include mycosis fungoides in an August 1997 rating 
decision.  The 30 percent disability evaluation was in effect 
when the claim for an increased evaluation was initiated in 
January 1998.

On VA examination of the veteran in February 1998, the 
veteran related that since his last examination the 
dermatitis had spread all over his body and itched all over.  
The dermatitis involved the arms, trunk, back and rib cage, 
and had been getting progressively worse over the last three 
to four months, faster than it had ever done before.  At that 
time, he was using Hytone cream.  The veteran had also tried 
alternative treatments such as Hoxie.  Apparently, this was a 
combination of 8 to 10 herbs boiled down to a tea.  He drank 
three glasses of it per day.  It was indicated that it 
"stalled things" but that the condition was still getting 
worse.  The veteran had just recently switched to Hoxie about 
a month ago; however, the rash was still ongoing and he had 
severe itching.  This awakened him at night at times.

On examination, the veteran appeared in no acute distress.  
His skin was warm to touch.  He did have good skin turgor.  
There were excoriations noted on his arms and trunk.  
Examination of the back revealed a few isolated lesions on 
his back and across the shoulders.  His arms, however, had 
scabbed lesions on both forearms.  These had erythematous 
bases, irregular borders, with scabs.  His chest revealed 
multiple erythematous lesions with irregular borders.   Some 
of these lesions were scabbed.  There was no drainage or 
crusting.  He had one lesion in his scalp that was scabbed 
over.  Below the belt line was clear.

Plaque stages with some areas of red were noted.  Some scaly 
patches that were indurated had some elevation.  He called 
this his alligator skin.  Again, this involved the arms and 
trunk only at this time.  The diagnosis indicated contact 
dermatitis with mycosis fungoides.

Another VA examination of the veteran was conducted in 
September 2000.  The examining dermatologist indicated that 
the veteran's claims file was reviewed.  It was noted that, 
according to the veteran, his skin disease with eruption on 
his hands and arms seemed to have been brought on by the 
exposure to petroleum products as part of his duties.  Over 
the next few decades, the eruption gradually became 
generalized.  The veteran's current complaints were severe 
itching, particularly at night (where he was unable to sleep) 
and that his skin showed red rashes occasionally with 
"wheels" and itchy blisters.  At times, his skin had 
completely sloughed.  The examiner noted that there is no 
documentation in the veteran's record of any skin sloughing 
or blisters.  Overall, over the last 10 years, the eruption 
had been stable, with intermittent flaring.  However, he also 
stated that over the last year there had been considerable 
itching around his eyes.

For the last two years, there had been no physician-directed 
treatment.  However, the veteran had used various home 
remedies, including Watkin's liniment, which he stated 
contained capsaicin with olive oil.  He showered only once a 
week and controlled the itching of his scalp with Pine Tar 
shampoo.  He had taken oral antihistamines to control 
itching.  Past treatments over the years had included topical 
steroid creams.

On examination, there was approximately 60 percent total body 
surface area of fine scaly patches with mild erythema.  The 
scalp was 100 percent involved.  The lower extremities were 
primarily involved, with global fine erythema of the legs and 
dorsum of the feet.  The palmar and plantar surfaces were 
spared.  On the forearms, there were occasional lichenified 
hyperpigmented eroded nodules consistent with prurigo 
nodularis.  The genital area showed inguinal atrophy 
consistent with topical steroid use and erythema of the 
scrotum.  There was no adenopathy in the cervical, axillary 
or inguinal areas.  There were no open wounds, excoriations, 
cracking or fissuring other than one or two of the prurigo 
lesions on the arms.  There were no associated systemic or 
nervous manifestations.

The diagnoses included mycosis fungosities, patch stage.  The 
diagnosis was made primarily on histopathological grounds 
supported by physical examination.  The examination at that 
time showed nonspecific findings of dermatitis.  Currently, 
it was noted that the extent of the physical impairment from 
the pruritus may be assessed based on the patient's 
subjective complaints.  Based on physical examination, there 
would be no impairment of his activities since he had only a 
mild dermatitis and some prurigo lesions (chronically 
rubbed/excoriated nodules).

The diagnoses also included possible contact dermatitis.  The 
examiner noted that, since patch testing had never been 
performed (in her opinion) it had not been established that 
the veteran had (or had ever had) a contact dermatitis.  At 
this time, the examiner related that she was not able to 
confirm the previous diagnosis of contact dermatitis.  It was 
also unlikely that his skin problems had been solely mycosis 
fungosities, particularly since there was a long history of 
precipitation of rashes with contacts with various 
substances, which was not a feature of mycosis fungosities.

The diagnoses also included prurigo nodularis.  The examiner 
noted that the veteran had several of these nodules on his 
arms that were a direct result of chronic picking and 
scratching.  These may be accounted for alone by a dermatitis 
that was created by a habitual type of manipulation of the 
skin.  The examiner stated that it was not her opinion that 
these represent any form of mycosis fungosities.

The examiner stated, in summary, that the veteran had a 
chronic skin disorder that was probably mycosis fungosities, 
as diagnosed by biopsy.  She stated that she did not think 
that overall the veteran's skin condition had significantly 
worsened over the last decade.

The veteran's contact dermatitis with mycosis fungoides has 
been rated by analogy as 30 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000) for eczema.  A 30 
percent disability evaluation will be assigned where there is 
eczema with exudation or constant itching, extensive lesions, 
or marked disfigurement.  A 50 percent disability evaluation 
will be assigned where there is eczema with ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or when it is exceptionally repugnant.

The findings made on the most recent VA examination include 
that approximately 60 percent of the veteran's total body 
surface area has been affected with fine scaly patches with 
mild erythema and that the scalp is 100 percent involved.  
These findings demonstrate that the condition is both 
extensive and results in exfoliation.  

While there may be no systemic or nervous manifestations, the 
Board must note that it is utilizing 38 C.F.R. § 4.118, 
Diagnostic Code 7806, by anthology only.  The VA examination 
of September 2000 clearly indicates 60 percent of the 
veteran's total body surface area has been affected with fine 
scaly patches with mild erythema and that the scalp is 100 
percent involved.  When taking into consideration the 
veteran's difficulties with this condition, the Board 
believes that a 50 percent evaluation can be justified.  
Thus, resolving doubt in the veteran's favor, the Board finds 
that a 50 percent disability evaluation is for assignment.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000).  The Board has also considered the veteran's March 
2001 statement.  In this regard, the Board must find that the 
veteran's statements regarding his difficulties are 
consistent with a 50 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

With regarding to an evaluation beyond 50 percent, the 
veteran is currently receiving the highest possible 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2000).  The Board has reviewed other possible Diagnostic 
Codes.  However, the veteran is currently receiving one of 
the highest possible evaluations for a skin disability.  The 
Board can not provide the veteran with an increased 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(disfiguring scars of the head, face, or neck) without taking 
into consideration problems he is having that are being 
compensated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
The Board can not compensate the veteran for the same 
disability twice.  38 C.F.R. § 4.14 (2000).  If the Board 
were to provide the veteran a compensable evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7800, it would have to 
reduce the current evaluation.  Stated another way, without 
taking into consideration all of the disorders associated 
with the skin condition, the current evaluation of 50 percent 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 could not be 
justified.
 
The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent 
evaluations, which the Board finds to be highly probative, 
there is no evidence which the Board has found credible and 
of significant probative weight to indicate that the service 
related disability impairs earning capacity by requiring 
frequent hospitalizations or because medication required for 
this disability interfere with employment.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the Board was required 
to consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
is of record.


ORDER

Entitlement to an increased evaluation for contact dermatitis 
with mycosis fungoides is granted.  The appeal is allowed, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 


